DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on November 23, 2021 for the patent application 15/761,482 originally filed on March 20, 2018. Claims 1, 7, and 15 are amended. Claims 1-15 remain pending. The first office action of April 1, 2020, second office action of August 7, 2020, third office action of October 26, 2020, fourth office action of June 4, 2021, and fifth office action of August 31, 2021 are fully incorporated by reference into this Final Office Action.

Information Disclosure Statement
The Information Disclosure Statement filed on February 10, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Applicant has amended independent claims 1, 7, and 15 to include specific hardware elements and processing details that cannot be performed by a human without aid of a computing device. Therefore, the outstanding 35 USC 101 rejections are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abumov (US 9,099,007), in view of Taylor (US 2001/0033688), and in further view of Walker et al. (hereinafter “Walker,” US 2003/0087223).
Regarding claim 1 (Currently Amended), and substantially similar limitations in claim 7 (Currently Amended), Abumov discloses a non-transitory machine-readable storage medium comprising instructions to: 
capture, by a scanner, a set of responses to a plurality of questions on a page (Abumov col. 2 lines 12-46, “a computerized system for processing of evaluations containing responses in a pictorial form is disclosed. The system comprises a collection terminal for obtaining in a digital form evaluation response data provided by a plurality of evaluation respondents. The collection terminal may include a document scanner”) by:
detecting marks added to the set of responses by a person (Abumov col. 4 lines 20-34, “The term "response" used herein describes data provided by a respondent in an evaluation in accordance with provided instructions… A response containing indicia constructed by a respondent using… a pencil… the constructed indicia are referred to as marking.”) by:
determining a threshold number of pixels have been marked out of a total number of pixels at known positions on the page (Abumov col. 8 lines 55-63, “To determine whether a dot is placed at a given location, marked and non-marked pixels are counted in a predefined proximity (dot size) from the location to ensure that their respective ratio indicative of the marking density exceeds a threshold value and hence the dot is sufficiently filled.”); and
…
assembling the detected marks into shapes by connecting the marked pixels (see Abumov Fig. 3A-3C and col. 9 lines 32-40, “additional methods can be used to discriminate between image patterns of same type by certain attributes (shape, stroke, color, etc.). Such methods enable distinction between such patterns as a filled round dot 300, an empty round dot 305, a triangular-shaped dot 310, and an arbitrarily shaped dot 315 represented in FIG. 3A; between thin line 330 and thick line 335 represented in FIG. 3B; and between solid fill 360 and hatching 365 of a region represented in FIG. 3C.”); and

scan, by a camera, a machine-readable code comprising a unique identifier associated with the set of responses from the person and associated with an order of the plurality of questions, wherein the machine-readable code is a matrix code (Abumov col. 4 lines 57-67, “scannable sheets may bear special marking for the purpose of image and/or area alignment and/or identification, such as alignment marks, barcodes, and QR codes. The special marking can be preprinted or provided by evaluation respondents,” barcodes or QR codes can be used for test identification; also Abumov col. 7 lines 42-55, “configuration terminal 285 is used for automated creation of multiple versions of evaluation template 185, such as versions with scrambled order of question order and/or answer options order, wherein the creation can be made dynamically while administering the evaluation,” different test versions can be created, each having scrambled question order);
receive an analysis of the set of responses (Abumov Fig. 1, 120 showing analysis of responses, described in detail in col. 5 lines 5-25); and
… .
Abumov does not explicitly teach comparing color values for each relative pixel of the set of responses before and after the set of responses are added to determine whether a threshold difference in the color values is exceeded.
However, Taylor discloses comparing color values for each relative pixel of the set of responses before and after the set of responses are added to determine whether a threshold difference in the color values is exceeded (Taylor Abstract, “This method utilizes a scanned "blank" form which is then compared with a form containing user markings thereon… a quantitative measure of the similarity between the blank and user forms is used to determine whether or not the user has made a mark on the form within that response region”; see Taylor [0037]: “As a next step, the scoring process begins by optically scanning (digitizing) a user-marked form 10 (i.e., the "target" form) using a conventional scanner, with the resulting digital representation being stored into computer memory and/or disk. Preferably, the scan should be at a same pixel resolution and color depth as that of the reference image, although that is not strictly required;” also Taylor [0077-0083] and Figs. 9-10, for detailed discussion of comparing color values for each relative pixel and determining whether threshold difference is exceeded). 
Taylor is analogous to Abumov, as both are drawn to the art of digital test assessment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the test assessment invention of Abumov by comparing color values for each relative pixel of the set of responses before and after the set of responses are added to determine whether a threshold difference in the color values is exceeded, as taught by Taylor, in order to correct for variations in the set of responses and allow the responses to be accurately scored (Taylor [0059]). Doing so would yield a predictable improvement to the mark detection process that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Abumov does not explicitly teach receive a recommendation of content in response to the set of responses including a mistake.
Walker discloses receive a recommendation of content in response to the set of responses including a mistake (Walker [0034], “the player's comparative results and statistics could be logged to a special review section of the testing program… a detailed report could be generated by the central computer… This report could also contain specialized exercises and remedial program recommendations based on the child's results,” the recommended content can be specialized exercises and remedial programs).
Walker is analogous to Abumov, as both are drawn to the art of educational testing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention 
Regarding claim 2 (Previously Presented), Abumov in view of Taylor and Walker discloses that the instructions to capture the set of responses to the plurality of questions comprise instructions to recognize a plurality of markup styles associated with a multiple choice type question (see Abumov Figs. 3A-3C and col. 9 lines 32-40, “additional methods can be used to discriminate between image patterns of same type by certain attributes (shape, stroke, color, etc.). Such methods enable distinction between such patterns as a filled round dot 300, an empty round dot 305, a triangular-shaped dot 310, and an arbitrarily shaped dot 315 represented in FIG. 3A; between thin line 330 and thick line 335 represented in FIG. 3B; and between solid fill 360 and hatching 365 of a region represented in FIG. 3C.”).
Regarding claim 3 (Previously Presented), Abumov in view of Taylor and Walker discloses the instructions to capture the set of responses comprise instructions to perform optical character recognition on at least one response of the set of responses (Abumov Fig. 9 and col. 15 lines 20-35, “For example, evaluation results 170 describing exemplary responses 940 and 960 may include results of character recognition obtained by standard character extraction and character recognition techniques.”). 
Regarding claim 4 (Previously Presented), Abumov in view of Taylor and Walker discloses instructions to compare at least one response of the set of responses to an answer key of correct responses (see Abumov Fig. 5 and col. 12 line 64 through col. 13 line 13, “Layer 510 is an image of the respondent marking 408a, typically shown in a different color than layer 500. Layer 520 is a representation of the solution to the question, typically shown in a color different than layers 500 and 510. Layer 530 relates to recorded response value 150 and may contain dynamically generated elements”).
Regarding claim 5 (Previously Presented), and substantially similar limitations in claim 8 (Previously Presented), Abumov in view of Taylor and Walker discloses that the instructions to compare at least one response of the set of responses to an answer key of correct responses further comprise instructions to determine whether the at least one response comprises a correct response (see Abumov Fig. 5 and col. 12 line 64 through col. 13 line 13, “Layer 510 is an image of the respondent marking 408a, typically shown in a different color than layer 500. Layer 520 is a representation of the solution to the question, typically shown in a color different than layers 500 and 510. Layer 530 relates to recorded response value 150 and may contain dynamically generated elements,” marked layer 510 is compared to correct answer layer 520).
Regarding claim 6 (Previously Presented), Abumov in view of Taylor and Walker discloses that the instructions to determine whether the at least one response comprises a correct response further comprise instructions to provide an indication of whether the at least one response is correct (see Abumov Fig. 5 and col. 12 line 64 through col. 13 line 13, “Layer 510 is an image of the respondent marking 408a, typically shown in a different color than layer 500. Layer 520 is a representation of the solution to the question, typically shown in a color different than layers 500 and 510. Layer 530 relates to recorded response value 150 and may contain dynamically generated elements,” layer 530 indicates whether the response is correct).
Regarding claim 9 (Original), Abumov in view of Taylor and Walker discloses aggregating a plurality of determinations of whether the set of responses are correct into a score for the person (see Abumov Fig. 1 item 190, showing a final “display results” step; also Abumov col. 5 lines 40-60, “Evaluation results 170 are a data structure that can be accessed later for reporting purposes in step 190 or for subsequent processing”).
Regarding claim 10 (Original), Abumov in view of Taylor and Walker discloses that the analysis of the second response is received from an instructor via a user interface (see Abumov Fig. 1 item 155, showing an optional “human discretion” step; also Abumov col. 5 lines 26-39, “Producing the value of the response optionally involves discretion of a trained editor (e.g. a human editor or an artificial intelligence system) in step 155 for quality control purposes or for processing responses of certain types, such as handwriting and complex drawings.”).
Regarding claim 11 (Previously Presented), Abumov in view of Taylor and Walker discloses the user interface displays each response to a first question of the printed plurality of questions in a random order (Abumov col. 7 lines 42-55, “configuration terminal 285 is used for automated creation of multiple versions of evaluation template 185, such as versions with scrambled order of question order and/or answer options order, wherein the creation can be made dynamically while administering the evaluation”). 
Regarding claim 13 (Previously Presented), Abumov in view of Taylor and Walker discloses that extracting the set of responses comprises: scanning the printed plurality of questions; recognizing a layout of each of the printed plurality of questions; and capturing a response in a response area associated with each of the printed plurality of questions (Abumov col. 2 lines 12-46, “a collection terminal for obtaining in a digital form evaluation response data provided by a plurality of evaluation respondents. The collection terminal may include a document scanner, an electronic imaging device, an interactive whiteboard, an electronic screen, a touch screen, a drawing pad, a network adapter, a disk controller, or a signal receiver; parts of the collection terminal may be geographically distributed. The system further comprises a processing terminal including a non-volatile memory configured for storing an evaluation template used for analyzing pictorial responses in the obtained data. The evaluation template is used to analyze the areas of interest and describes location of areas of interest within the obtained data. The analysis of each area of interest includes locating the area within the obtained data, identifying type of the response within the area of interest, and determining value of the response by applying a processing method corresponding to the type of the response”).
Regarding claim 14 (Previously Presented), Abumov in view of Taylor and Walker discloses that capturing the response in the response area associated with each of the plurality of questions comprises recognizing at least one printed indicator of the response area for at least one of the printed plurality of questions (Abumov col. 2 lines 12-46, “a collection terminal for obtaining in a digital form evaluation response data provided by a plurality of evaluation respondents. The collection terminal may include a document scanner, an electronic imaging device, an interactive whiteboard, an electronic screen, a touch screen, a drawing pad, a network adapter, a disk controller, or a signal receiver; parts of the collection terminal may be geographically distributed. The system further comprises a processing terminal including a non-volatile memory configured for storing an evaluation template used for analyzing pictorial responses in the obtained data. The evaluation template is used to analyze the areas of interest and describes location of areas of interest within the obtained data. The analysis of each area of interest includes locating the area within the obtained data, identifying type of the response within the area of interest, and determining value of the response by applying a processing method corresponding to the type of the response”).
Claim 15 (Currently Amended) contains limitations that are substantially similar to the limitations of claims 7-10, rejected above. Therefore, claim 15 is rejected under the same rationale as claims 7-10 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abumov in view of Taylor and Walker, and further in view of Poor (US 7,054,464).
Regarding claim 12 (Previously Presented), Abumov in view of Taylor and Walker do not fully teach that the user interface displays each response to a first question of the printed plurality of questions absent an identification of the person. 
However, Poor discloses that the user interface displays each response to a first question of the printed plurality of questions absent an identification of the person (Poor col. 1 lines 42-53, “Through the use of captured images as the representation of the assessment materials, the need to manage and control large amounts of paper in a secure manner is eliminated. The assessment materials themselves can be kept secure at a scanning center, and need not be handled again for any part of the scoring process. Moreover, since no names or other identifying information are sent to scorers with the images of the materials to be scored, student anonymity is assured and a potential source of scorer bias is removed. Each scorer may work on a personal computer or terminal, while work for the scorer can be allocated to that scorer by an independent process.”). 
Poor is analogous to Abumov in view of Taylor and Walker, as they are drawn to the art of digital test assessment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the test assessment invention of Abumov in view of Taylor and Walker to include that the user interface displays each response to a first question of the printed plurality of questions absent an identification of the person, as taught by Poor, in order to remove a potential source of scorer bias when allocating questions to scorers (Poor col. 1 lines 42-53). Doing so is a known and typical solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LaMarche et al. (US 2006/0035204) Method of processing non-responsive data items
Scanlon (US 2007/0272753) Optical mark reader
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                                                                                                                                                                                        

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715